BRICKELL, C. J.
It is -unnecessary to notice separately the several rulings of the circuit court, to which exceptions were reserved. An error affecting them generally, is,in treat-, ing the goods levied on as the statutory separate estate of the appellee. They were purchased on credit, by her husband, for the purposes of trade in her name, and were unpaid for when the levy was made. They passed into the possession of the husband on the purchase, and continued in his *646possession until they were seized by the sheriff. The statutes creating the separate estates of married women have qualified and lessened, to some extent, the incapacity of the wife at common law, but have not entirely destroyed it. “ She can hold property, real and personal, to her sole use, having therein a legal estate courts, of law recognize and protect, and she can, so far as specially enabled, charge it by her contracts, and, jointly with her husband, alienaté- it. No general power of contracting is conferred on her, nor a capacity to hold and acquire property by purchases on credit. “With the exceptions mentioned, she remains under the disabilities imposed by the common law.”- — -2 Bish. Mar. Women, § 231. Whatever property may be acquired by her industry, or skill, or economy, is the property of the husband, as it was at common law. — Shaefer v. Shepherd, present term; Robinson & Co. v. Wallace, 39 Penn. 132; 2 Bish. Mar. Women, § 82. If the goods had been purchased with the separate moneys of the wife, belonging to her separate estate, either equitable or statutory, a different question would arise. — Bolling v. Mock, 35 Ala. 727. The goods having been purchased only on the credit of the wife, and the contract of purchase not being a charge on the separate estate created by the deposit by her father with her husband, (the only separate estate she' is shown to have had), no legal title to the goods passed to her, and her claim cannot- be supported.
The judgment is reversed and the cause remanded.